Citation Nr: 0712784	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of colon 
cancer including colectomy and permanent colostomy, claimed 
as secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service, reportedly from January 1966 
to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was most recently before the Board in March 
2006 when it was remanded for additional development.


FINDING OF FACT

The veteran's colon cancer was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is colon cancer otherwise related to the veteran's active 
duty service, including exposure to asbestos.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The veteran signed a statement 
certifying receipt of such notice with the submission of his 
May 2003 application for compensation.  Materials provided to 
the veteran in May 2003, and a June 2003 letter, informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the May 2003 
materials and the June 2003 letter, the veteran was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2003 materials and the June 2003 
letters were delivered to the appellant prior to the July 
2003 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the May 2003 materials and the June 
2003 letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was advised of the need to 
produce evidence in support of his claim, that it was the 
appellant's responsibility to make sure that such evidence 
was received by the RO, and that the veteran needed to inform 
the RO about any medical evidence not yet submitted.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must furnish any 
pertinent evidence that the appellant may have.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have effectively 
been met.  Moreover, the veteran signed a statement, which 
was received at the RO in March 2004, indicating that he had 
no further evidence to submit.  The Board further notes that 
additional VCAA letters, dated December 2003 and August 2006, 
were sent to the veteran after the initial RO rating decision 
but prior to the most recent RO readjudication of the case 
associated with the December 2006 supplemental statement of 
the case.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and history of 
the claimed disability.  Additionally, there has been timely 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted.  The RO did furnish the appellant with the 
timely May 2003 and June 2003 VCAA letters notifying him to 
submit evidence detailing the nature and history of the 
claimed disability.  The RO also furnished the appellant with 
a letter in August 2006 which directly explained how VA 
determines disability ratings and effective dates.  All of 
these notices were provided to the appellant prior to the 
most recent RO readjudication of this case and issuance of a 
supplemental statement of the case in December 2006.  To the 
extent that such notice may be viewed as deficient for any 
reason, since the Board concludes below that the 
preponderance of the evidence is against the claim of service 
connection for residuals of colon cancer, no rating or 
effective date will be assigned; any questions of notice 
related to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  See 
generally 38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that some guidelines for compensation 
claims based on asbestos exposure are provided by Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, 
para. 9 (December 13, 2005) (rescinding the previously 
applicable VBA Adjudication Procedure Manual M21-1, Part VI, 
para. 7.21).  In accordance with the prior Board remand's 
reference to these guidelines, the RO attempted to further 
develop the evidence of record with regard to the veteran's 
possible exposure to asbestos.  The record remains 
inconclusive with regard to the question of asbestos 
exposure; however, the Board declines to remand this case for 
even more exploration of the question.

The record, especially in light of the recently added October 
2006 VA examination report, contains adequate evidence to 
resolve this appeal even accepting, for the sake of the 
veteran's argument, that he was exposed to asbestos during 
service and never exposed to asbestos outside of service.  In 
other words, because the competent evidence of record 
indicates that the claimed disability is not a pathology 
known to be related to asbestos exposure in general nor in 
the veteran's specific case, there would be no benefit to the 
veteran to further delay appellate review to further explore 
the question of his exposure to asbestos in service.  The 
Board's analysis below assumes, for the purposes of this 
appeal only, that the veteran was likely exposed to asbestos 
during service just as the veteran contends.

No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.


Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
colon cancer, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran contends he developed 
colon cancer resulting from asbestos exposure during his 
service.

In McGinty v Brown, 4 Vet.App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet.App. 523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancer, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service. Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet.App. 141 (1999); 
see also Nolen v. West, 12 Vet.App. 347 (1999); VAOGCPREC 4-
2000.

As a preliminary matter, it must be shown that the veteran 
was exposed to asbestos during active duty service.  The 
Board notes the RO's finding, in the July 2003 rating 
decision and the March 2004 statement of the case, that the 
veteran was probably exposed to asbestos during his active 
duty service.  After additional development was attempted 
following the March 2006 Board remand, the RO's December 2006 
supplemental statement of the case included a finding that 
service records were negative for any evidence of asbestos 
exposure.  In any event, the Board finds that even assuming, 
for the sake of the veteran's argument, that he was exposed 
to asbestos during service, the preponderance of the evidence 
is against entitlement to service connection for residuals of 
colon cancer in this case.

The Board finds that service connection must be denied for 
residuals of colon cancer, including as secondary to exposure 
to asbestos.  While the record clearly reflects that the 
veteran has suffered from the claimed disability, there is no 
competent medical evidence to demonstrate a link between the 
veteran's colon cancer and his service.  The record reflects 
that the veteran's colon cancer was detected in October 2001 
and that prior to that time the veteran had not been 
diagnosed with or treated for the disease.  There is evidence 
that the veteran experienced symptoms of a rectal disorder 
prior to this diagnosis; however, in an October 2001 
consultation report a treating physician notes that the 
veteran received a proctoscopic examination 'about 15 years 
ago' which apparently did not yield any indication of colon 
cancer at that time.

More significantly, there is no evidence of any complaints or 
treatment for any colon or gastrointestinal disorders in the 
veteran's service medical records.  A February 1968 
separation examination report shows all pertinent findings to 
be clinically normal.  Moreover, the veteran has not made any 
statement contending that he experienced symptoms related to 
colon cancer during service.  There is also no suggestion in 
the record of colon cancer manifestation within one year of 
the veteran's discharge.

The Board recognizes that, for disabilities involving a 
veteran's exposure to asbestos, even the passage of over 30 
years without manifestation of a disability may not be fatal 
to a claim of service connection.  Nevertheless, service 
connection may not be granted unless there is some competent 
medical evidence indicating that the veteran's disability is 
indeed causally linked to the veteran's exposure to asbestos.

To fully pursue avenues of development which may support the 
veteran's claim, the Board's March 2006 remand directed that 
the veteran be afforded a VA medical examination with an 
etiology opinion addressing the possibility that the 
veteran's colon cancer was caused by his service.  The 
resulting October 2006 VA examination report, however, does 
not support the veteran's claim.  The examining specialist 
specifically concluded that, "colon cancer is linked to many 
etiologies ....  There were no specific studies that linked 
asbestos exposure specifically to an increased risk of colon 
cancer."  Moreover, the examiner explained, "the patient 
has other risk factors for colon cancer such as a long 
history of smoking.  Therefore it is my opinion that it is 
not at least as likely as not that patient's time in the 
military was related to his development of colon cancer."

This October 2006 VA examination report must be accorded 
significant probative value as the report presents an 
expert's conclusions with a discussed rationale following a 
review of pertinent medical studies, a physical examination 
and interview of the veteran, and review of the claims folder 
with the veteran's specific medical history.  With regard to 
the review of the claims folder, the Board notes that the 
examiner did not review the claims folder until after the 
initial drafting of the examination report, but the examiner 
submitted a statement certifying that she maintained the 
conclusions presented in the examination report even after 
having the opportunity to review the claims folder.

Significantly, the rationale and analysis discussed in the 
examiner's report indicates that, even assuming that the 
veteran was exposed to asbestos during service, there is no 
medical basis for concluding that the colon cancer was at 
least as likely as not causally related to service; the 
report cites the expert's inability to find any studies 
linking asbestos exposure to an increased risk of colon 
cancer, and the report cites predominant risk factors 
including the veteran's history of smoking.

The Board acknowledges the veteran's own contention that his 
colon cancer is connected to his exposure to asbestos during 
his time in service.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The Board must rely upon the 
conclusions of trained medical personnel when considering 
evidence of diagnosis and etiology.  The record reflects that 
none of the medical professionals who have performed 
treatment and consultation regarding the veteran's colon 
cancer has provided any opinion suggesting any link between 
the veteran's exposure to asbestos and his colon cancer.  The 
October 2006 VA examination report which specifically 
addresses the probability of such a link, indicates that 
there is no currently known medical basis upon which to 
conclude that such a link is probable.  Therefore, there is 
no competent evidence of such a link.

In a July 2004 statement and the March 2004 substantive 
appeal, the veteran contends that one particular physician 
who has contributed to the record has a personal conflict 
with the veteran and, thus, the veteran believes that 
physician's analysis to be a biased mischaracterization.  The 
Board finds no evidence in the record that this physician's 
reports are inconsistent with the information provided by 
other physicians nor does the Board find the physician's 
reports shape the record with any unique and material 
opinions that weigh against the veteran's claim.  In other 
words, even without this physician's reports the record would 
lack competent medical evidence of a causal link between 
service and colon cancer.  While this physician's reports do 
not express the possibility of a link between the veteran's 
exposure to asbestos and his colon cancer, no such link is 
suggested by any other report from any of the other medical 
professionals involved in treating the veteran's disability.  
Thus, the Board finds no reason to believe that any evidence 
has been omitted or misrepresented in the medical reports of 
record which might otherwise support the veteran's claim for 
service connection.

In conclusion, the October 2006 VA examination report weighs 
heavily against the claim and is uncontradicted by any 
competent medical evidence of record.  Since there is no 
competent evidence of colon cancer during service, no 
competent evidence of the disease within one year of 
discharge from service, nor any competent evidence otherwise 
suggesting a link between the veteran's colon cancer and 
service, to include exposure to asbestos, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of colon 
cancer.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement for service connection for residuals of colon 
cancer is not warranted.  Thus, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


